                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     CHRISTOPHER VATAJ, et al.                       )            4:19-cv-06996-HSG
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE ; ORDER
 6   WILLIAM D. JOHNSON, et al.                      )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Jonathan Richard Horne                , an active member in good standing of the bar of
 9   New York State                , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Robert Allustiarti                           in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Laurence M. Rosen                       an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    275 Madison Avenue, 40th Floor                       355 South Grand Avenue, Suite 2450
14    New York, NY 10016                                   Los Angeles, CA 90071
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 686-1060                                      (213) 785-2610
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jhorne@rosenlegal.com                               lrosen@rosenlegal.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4822847      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 01/17/20                                               Jonathan Richard Horne
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jonathan Richard Horne                     is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.
                                                                 p y

28   Dated: 1/24/2020
                                                               UNITED
                                                                    D STATES DISTRICT JUDGE October
                                                                                            Occto
                                                                                               tobbeer 2012
                                                                                                       20

     PRO HAC VICE APPLICATION & ORDER
